415 F.2d 479
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED CONSTRUCTION COMPANY, Respondent.
No. 19427.
United States Court of Appeals Sixth Circuit.
October 10, 1969.

On Petition to Enforce an Order of National Labor Relations Board.
Allen H. Sachsel, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Eugene B. Granof, Atty., N. L. R. B., Washington, D. C., on brief, for petitioner.
Dennis Haines, Youngstown, Ohio, Theodore Humphrey, Youngstown, Ohio, on brief, for respondent.


1
Before COMBS, Circuit Judge, and BROOKS* and BROWN**, District Judges.

ORDER.

2
On petition to enforce an order of the National Labor Relations Board, reported at 169 NLRB No. 1.


3
This cause came on to be heard on the transcript of the record from the National Labor Relations Board and was argued by counsel.


4
On consideration, it is ordered, adjudged and decreed by this Court that the application for enforcement is granted.


5
Petitioner will recover costs in this Court.



Notes:


*
 Honorable Henry L. Brooks, Chief Judge of the United States District Court, Western District of Kentucky


**
 Honorable Bailey Brown, Chief Judge of the United States District Court, Western District of Tennessee